In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                            No. 02-1826V
                                       Filed: November 2, 2015
                                          Not to be Published


*************************
                            *
LAUREY TEDESCHI,            *
parent of J.T.G-T, a minor, *
                            *
        Petitioner,         *                                 Autism; Petitioner’s Motion for a
                            *                                 Decision Dismissing the Petition;
                v.          *                                 Insufficient Proof of Causation; Vaccine
                            *                                 Act Entitlement; Denial Without Hearing
SECRETARY OF HEALTH AND     *
HUMAN SERVICES,             *
                            *
        Respondent.         *
                            *
*************************


                                                  DECISION

        On December 10, 2002, Petitioner filed a Petition for Vaccine Compensation in the
National Vaccine Injury Compensation Program (“the Program”),1 alleging that various
vaccinations injured J.T.G-T. The information in the record, however, does not show
entitlement to an award under the Program.

       On October 30, 2015, Petitioner moved for a decision dismissing her petition,
acknowledging that she will be unable to prove that she is entitled to compensation in the
Program.

        To receive compensation under the Program, Petitioner must prove either 1) that J.T.G-T
suffered a “Table Injury” – i.e., an injury falling within the Vaccine Injury Table – corresponding
to one of J.T.G-T’s vaccinations, or 2) that J.T.G-T suffered an injury that was actually caused
by a vaccine. See §§ 300aa-13(a)(1)(A) and 300aa-11(c)(1). An examination of the record did
not uncover any evidence that J.T.G-T suffered a “Table Injury.” Further, the record does not
contain any other persuasive evidence indicating that J.T.G-T’s alleged injury was vaccine-
caused.

1
  The Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100
Stat. 3755, codified as amended, 42 U.S.C. §§ 300aa-10 et seq. (hereinafter “Vaccine Act” or “the Act”). Hereafter,
individual section references will be to 42 U.S.C. § 300aa of the Act.
        Under the Act, petitioners may not be given a Program award based solely on the
petitioners’ claims alone. Rather, the petition must be supported by either medical records or by
the opinion of a competent physician. § 300aa-13(a)(1). In this case, because there are
insufficient medical records supporting Petitioner’s claim, a medical opinion must be offered in
support. Petitioner, however, has offered no such opinion.

        Accordingly, it is clear from the record in this case that Petitioner has failed to
demonstrate either that J.T.G-T suffered a “Table Injury” or that J.T.G-T.’s injuries were
“actually caused” by a vaccination. Thus, this case is dismissed for insufficient proof. The
Clerk shall enter judgment accordingly.

IT IS SO ORDERED.


                                                    s/George L. Hastings, Jr.
                                                    George L. Hastings, Jr.
                                                    Special Master